Case: 20-51052      Document: 00515919179         Page: 1    Date Filed: 06/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                  ___________                                 Fifth Circuit

                                                                            FILED
                                  No. 20-51052                          June 29, 2021
                               Conference Calendar                     Lyle W. Cayce
                                 ___________                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Humberto Duran-Robles,

                                            Defendant—Appellant.
                   ______________________________

                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-312-1
                  ______________________________

   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Mario Humberto
   Duran-Robles has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Duran-Robles has not filed a response.
   We have reviewed counsel’s brief and the relevant portions of the record

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51052     Document: 00515919179         Page: 2   Date Filed: 06/29/2021

                                  No. 20-51052




   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2